Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 7, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148347(43)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 148347
                                                                   COA: 308999
                                                                   Wayne CC: 11-002103-FC
  RANDALL SCOTT OVERTON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Chief Justice, the motion of amicus curiae Prosecuting Attorneys
  Association of Michigan to extend the time for filing its amicus curiae brief is
  GRANTED. The brief submitted on September 26, 2014, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 7, 2014
                                                                              Clerk